         Case 8-19-76260-ast          Doc 85       Filed 09/30/19        Entered 09/30/19 20:19:53


                                            Hearing Date and Time: October 23, 2019 at 12:00 p.m.
                                                 Objection Deadline: October 16, 2019 at 4:00 p.m.
LOEB & LOEB LLP
Schuyler G. Carroll
Stephen A. Aschettino
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        saschettino@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

Proposed Counsel to the Debtors

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )     Chapter 11
                                                          )
                                                          )     Case No. 19-76260 (AST)
                                                          )     Case No. 19-76263 (AST)
In re:                                                    )     Case No. 19-76267 (AST)
                                                          )     Case No. 19-76268 (AST)
Absolut Facilities Management, LLC, et al.                )     Case No. 19-76269 (AST)
                                                          )     Case No. 19-76270 (AST)
                          Debtors.1                       )     Case No. 19-76271 (AST)
                                                          )     Case No. 19-76272 (AST)
                                                          )
                                                          )     (Jointly Administered)
                                                          )

                     MOTION FOR ENTRY OF AN ORDER AUTHORIZING
                 THE DEBTORS TO REJECT ORCHARD PARK FACILITY LEASE

          Absolut Facilities Management, LLC and its affiliated debtor entities (collectively, the

“Debtors”), as debtors-in-possession in the above-referenced chapter 11 cases, by and through


1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing
and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
(8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
          Case 8-19-76260-ast            Doc 85       Filed 09/30/19         Entered 09/30/19 20:19:53




proposed counsel, Loeb & Loeb LLP, respectfully submit this motion (the “Motion”) for an order

substantially in the form attached hereto as Exhibit A (the “Proposed Order”), pursuant to

sections 105(a), 365, and 554 of title 11 of the United States Code (the “Bankruptcy Code”),

authorizing the Debtors to reject the Orchard Park Lease (defined below) effective as of the date

upon which the Debtors turn over possession of the Orchard Park Facility, and abandoning any of

the Debtors’ property, fixtures or equipment that is of little or no value at the Orchard Park Facility.

In support of the Motion, the Debtors rely upon the (1) Declaration of Michael Wyse in Support

of Chapter 11 Petitions and First Day Pleadings [Docket No. 15] (the “Wyse Declaration”), and

(2) Supplemental Declaration of Michael Wyse in Support of Chapter 11 Petitions and First Day

Pleadings [Docket No. 57] (the “Supplemental Wyse Declaration”, and together with the Wyse

Declaration, the “First Day Declarations”).2 In further support of the Motion, the Debtors, by

and through their undersigned counsel, respectfully represent as follows:

                                         JURISDICTION AND VENUE

           1.       This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b).

           2.       Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

           3.       The statutory predicates for the relief requested herein are Bankruptcy Code

sections 105(a) and 365.

                                                  BACKGROUND

           4.       On September 10, 2019 (the “Petition Date”), the Debtors commenced with this

Court voluntary cases under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”). The




2
    Capitalized terms used but not defined herein shall have the meaning set forth in the First Day Declarations.
      Case 8-19-76260-ast         Doc 85     Filed 09/30/19    Entered 09/30/19 20:19:53




Debtors continue to operate their business and manage their properties as debtors-in-possession

pursuant to section 1107(a) and 1108 of the Bankruptcy Code.

       5.      An official committee of unsecured creditors has yet to be appointed in these

Chapter 11 Cases. Further, no trustee or examiner has been appointed. However, on September

26, 2019, the Arba Group and its affiliates filed Landlords’ (i) Motion for Entry of an Order

Appointing Chapter 11 Trustee or, Alternatively, an Examiner, Pursuant to Section 1104, and (ii)

Preliminary Objection to Debtors’ Motion to Approve Plan of Closure for Orchard Park Facility

[Docket No. 69], seeking, among other things, the appointment of a Chapter 11 trustee or examiner.

       6.      A detailed description of the Debtors and their business, the facts and circumstances

leading up to the filing of the Debtors’ Chapter 11 Cases, and the facts supporting this Motion are

set forth in greater detail in the First Day Declarations.

       7.      As more fully described in the Wyse Declaration, the Debtors operate seven senior

care and skilled nursing health facilities in the State of New York (the “Facilities”) (Wyse Decl.

¶ 5). Among these Facilities, Debtor Absolut Center for Nursing and Rehabilitation at Orchard

Park, LLC (“Debtor Orchard Park”) owns and operates the Orchard Park Facility (Wyse Supp.

Decl. ¶ 5).

       8.      Debtor Orchard Park operates the Orchard Park Facility at such premises pursuant

to that certain Operating Lease, by and between 6060 Armor Road, LLC (the “Landlord”) and

Debtor Orchard Park, dated as of June 7, 2007, which has been amended pursuant to (i) that certain

First Amendment to Operating Lease, dated as of February 26, 2009, (ii) that certain HUD

Addendum to Operating Lease, dated as of June 1, 2011, (iii) that certain Second Amendment to

Operating Lease, effective as of March 1, 2018, and (iv) that certain Omnibus Third Amendment

to Operating Leases, effective as of March 1, 2018 (as amended, the “Orchard Park Lease”).
      Case 8-19-76260-ast        Doc 85     Filed 09/30/19     Entered 09/30/19 20:19:53




       9.      However, operating the Orchard Park Facility pursuant to the Orchard Park Lease

is too costly for the estates and would not be useful in a sale process as the Orchard Park Lease is

substantially above-market. Indeed, the Debtors and the Landlord, with the assistance of two

industry leading brokers, have attempted, without success, to market the Orchard Park Facility for

months. Thus, the costs of maintaining the Orchard Park Lease and keeping the Orchard Park

Facility open outweigh any benefit that the Debtors’ estates receive from continuing to lease the

premises and operate the facility.

       10.     Therefore, as set forth more fully in the Debtors’ Motion for Entry of Order

Approving Plan of Closure for Orchard Park Facility [Docket No. 51] (the “Closure Motion”),

the Debtors are implementing a closure plan of the Orchard Park Facility that was approved by the

New York State Department of Health on September 11, 2019 (the “Closure Plan”). The Closure

Plan calls for a target closing of the Orchard Park Facility of no later than November 15, 2019.

The Debtors seek to reject the Orchard Park Lease effective as of the date the Debtors turn over

possession to the Landlord.

                                     RELIEF REQUESTED

       11.     The Debtors have determined that operating the Orchard Park Facility at the

premises leased pursuant to the Orchard Park Lease is financially burdensome and no longer

necessary for the Debtors to conduct their business and reorganization. The Debtors have further

determined that assignment of the Orchard Park Lease through a sale process is not viable since

the lease is substantially above-market. Accordingly, by this Motion, the Debtors seek to reject

the Orchard Park Lease effective as of the date the Debtors turn over possession of the Orchard

Park Facility to the Landlord.
      Case 8-19-76260-ast           Doc 85   Filed 09/30/19    Entered 09/30/19 20:19:53




                                       BASIS FOR RELIEF

A.      Rejection of the Orchard Park Lease is a Sound Exercise of the Debtors’ Business
        Judgment.

        12.     Bankruptcy Code section 365(a) provides that a debtor, “subject to the court’s

approval, may assume or reject any executory contract or unexpired lease.” 11 U.S.C. § 365(a).

Courts routinely approve motions to reject executory contracts or unexpired leases upon a showing

that the debtor’s decision to take such action will benefit the debtor’s estate and is an exercise of

sound business judgment. When analyzing a debtor’s decision to reject an executory contract or

an unexpired lease, courts typically apply a business judgment standard to determine whether to

approve the proposed rejection. The “business judgment” test is not a strict standard; it merely

requires a showing that either assumption or rejection of the executory contract or unexpired lease

will benefit the debtor’s estate.

        13.     Furthermore, Bankruptcy Code section 554(a) provides that “[a]fter notice and a

hearing, the trustee may abandon any property of the estate that is burdensome to the estate or that

is of inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a). Courts generally give

great deference to a debtor’s decision to abandon property. Here the costs of retrieving, marketing

and reselling the abandoned property outweigh any recovery to the Debtors’ estates.

        14.     The Debtors’ rejection of the Orchard Park Lease is an appropriate exercise of their

business judgment and will reduce the administrative burden on their estates. The Orchard Park

Lease is financially burdensome and no longer necessary to the continued operation of the Debtors’

business. Indeed, the Orchard Park Facility Lease accounts for 31.5% of the Debtors’ total rent

amount, or 24% of the Debtors’ cumulative revenue. Furthermore, the Debtors believe that the

Orchard Park Lease has no marketable value that could be generated through assumption and

assignment. Indeed, even if a potential operator could be identified the ongoing losses that will be
      Case 8-19-76260-ast        Doc 85      Filed 09/30/19    Entered 09/30/19 20:19:53




incurred waiting for an operator and waiting for the transaction to be approved and then to be

consummated would far outweigh the potential to obtain any income from assignment.

Accordingly, the Debtors’ continued full performance under the Orchard Park Lease would

constitute an unnecessary depletion of value of the Debtors’ estates. This Motion should be

granted.

B.     Claims Bar Date

       15.     The Landlord may seek to assert a rejection damage claim under Bankruptcy Code

section 502, or other claims in connection with the Orchard Park Lease. The Debtors propose that

the Landlord be required to file such claim by no later than 30 days after the Orchard Park Lease

is rejected. The Debtors further propose that failure to file a timely claim by such bar date shall

forever prohibit the Landlord from receiving any distribution on account of such claims from the

Debtors’ estates or otherwise.

                                             NOTICE

       16.     Notice of this Motion has been provided to: (i) the Office of the United States

Trustee; (ii) the Debtors’ secured creditors; (iii) the Debtors’ Landlord; (iv) those persons who

have formally appeared and requested notice and service in these proceedings pursuant to

Bankruptcy Rules 2002 and 3017; and (v) all governmental agencies having a regulatory or

statutory interest in these cases. The Debtors respectfully submit that such notice is sufficient and

that no further notice of this Motion is required.

                                     NO PRIOR REQUEST

       17.     No previous request for the relief sought herein has been made to this Court or any

other court.
         Case 8-19-76260-ast     Doc 85     Filed 09/30/19     Entered 09/30/19 20:19:53




          WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order:

(i) granting the relief sought herein, and (ii) granting the Debtors such other and further relief as

the Court may deem proper.

Dated:     September 30, 2019                       LOEB & LOEB LLP
           New York, New York
                                                   /s/ Schuyler G. Carroll
                                                   Schuyler G. Carroll
                                                   Stephen A. Aschettino
                                                   Daniel B. Besikof
                                                   Noah Weingarten
                                                   345 Park Avenue
                                                   New York, NY 10154
                                                   Tel: (212) 407-4000
                                                   Fax: (212) 407-4990
                                                   scarroll@loeb.com
                                                   saschettino@loeb.com
                                                   dbesikof@loeb.com
                                                   nweingarten@loeb.com

                                                   Proposed Counsel to the Debtors
                                                   and Debtors-in-Possession
       Case 8-19-76260-ast   Doc 85   Filed 09/30/19   Entered 09/30/19 20:19:53




                                      Exhibit A

                                  (Proposed Order)




18195975.1
233620-10001
         Case 8-19-76260-ast             Doc 85      Filed 09/30/19         Entered 09/30/19 20:19:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                            )      Chapter 11
                                                            )
                                                            )      Case No. 19-76260 (AST)
                                                            )      Case No. 19-76263 (AST)
In re:                                                      )      Case No. 19-76267 (AST)
                                                            )      Case No. 19-76268 (AST)
Absolut Facilities Management, LLC, et al.                  )      Case No. 19-76269 (AST)
                                                            )      Case No. 19-76270 (AST)
                             Debtors.1                      )      Case No. 19-76271 (AST)
                                                            )      Case No. 19-76272 (AST)
                                                            )
                                                            )      (Jointly Administered)
                                                            )


            ORDER GRANTING MOTION TO REJECT ORCHARD PARK LEASE

          Upon the motion (the “Motion”)2 of the debtors and debtors in possession referenced in

the Motion (the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) for

entry of an order (this “Order”) (i) authorizing the Debtors to reject the Orchard Park Lease

effective as of the date the Debtors turn over possession of the Orchard Park Facility to the

Landlord, and (ii) granting certain related relief, all as more fully set forth in the Motion; and upon

the record of the hearing on the Motion, if any; the Court having reviewed the Motion and the (1)

Declaration of Michael Wyse in Support of Chapter 11 Petitions and First Day Pleadings [Docket

No. 15] (the “Wyse Declaration”), and (2) Supplemental Declaration of Michael Wyse in Support

of Chapter 11 Petitions and First Day Pleadings [Docket No. 57] (the “Supplemental Wyse




1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing
and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
(8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
2
    Capitalized terms used but not defined herein shall have the meaning set forth in the Motion.


18195975.1
233620-10001
       Case 8-19-76260-ast        Doc 85      Filed 09/30/19     Entered 09/30/19 20:19:53




Declaration”, and together with the Wyse Declaration, the “First Day Declarations”); and the

Court having jurisdiction over this matter pursuant to 28 U.S.C. 157 and §§ 1334(b); and the Court

having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that the

Debtors consent to entry of a final order under Article III of the United States Constitution; and

the Court having found that venue of this proceeding and the Motion in this District is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having determined that the relief requested

in the Motion is in the best interests of the Debtors, their estates, their creditors, and other parties

in interest; and it appearing that proper and adequate notice of the Motion has been given, under

the circumstances, and that no other or further notice is necessary; and upon the record herein; and

after due deliberation thereon; and good and sufficient cause appearing therefore, it is hereby

         ORDERED, ADJUDGED, AND DECREED THAT:

         1.     The Motion is GRANTED as set forth herein.

         2.     Pursuant to Bankruptcy Code sections 105(a), 365, and 554, the Orchard Park Lease

is rejected as of the date the Debtors turn over possession of the Orchard Park Facility to the

Landlord.

         3.     Notwithstanding the relief granted herein and any actions taken hereunder, nothing

in the Motion or this order shall: (a) constitute an admission as to the validity or priority of any

claim against the Debtors, or (b) constitute a waiver of the Debtors’ rights to dispute any claim.

         4.     The Landlord may file a claim under Bankruptcy Code section 502 or other claims

in connection with the rejection of the Orchard Park Lease not later than 30 days after the Orchard

Park Lease is rejected, and the failure to file a timely claim by the claims bar date set by the Court

shall forever prohibit such counterparty from receiving any distribution on account of such claims

from the Debtors’ estates unless this Court orders otherwise in accordance with the applicable

provisions of the Bankruptcy Code and Rules of Bankruptcy Procedure or other legal precedent.


18195975.1
233620-10001
       Case 8-19-76260-ast       Doc 85     Filed 09/30/19      Entered 09/30/19 20:19:53




         5.    The Debtors are authorized to take such actions and to execute such documents as

may be necessary to implement the relief granted by this Order.

         6.    This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Order.




18195975.1
233620-10001
